      Case 4:20-cv-08679-HSG Document 46 Filed 09/21/21 Page 1 of 2


                 CHAD T. WISHCHUK, SBN 214779
1                 EMAIL: cwishchuk@ftblaw.com
                   ADAM C. WITT, SBN 271502
2                    EMAIL: awitt@ftblaw.com
                 MARLENE C. NOWLIN, SBN 156457

3                  EMAIL: mnowlin@ftblaw.com

     FINCH, THORNTON & BAIRD, LLP
4                      ATTORNEYS AT LAW


5           SAN DIEGO, CALIFORNIA 92121-3107
                   TELEPHONE: (858) 737-3100

6                   FACSIMILE: (858) 737-3101



7    Attorneys for Defendant AlphaCore Capital LLC
                    Susan S. Brown, SBN 287986
8                EMAIL: susan@susanbrownlegal.com


9         SUSAN BROWN LEGAL SERVICES
             SAN FRANCISCO, CALIFORNIA 94111
10
                     TELEPHONE: (415) 712-3026

11   [Additional counsel appear on signature page]
12   Attorneys for Plaintiff Eugene Mannacio and the Proposed Class
13                             UNITED STATES DISTRICT COURT
14                          NORTHERN DISTRICT OF CALIFORNIA
15                                       OAKLAND DIVISION
16   EUGENE MANNACIO, individually                  CASE NO: 4:20-cv-08679-HSG
     and on behalf of all others similarly
17   situated,                                      JOINT STIPULATION FOR
                                                    VOLUNTARY DISMISSAL WITH
18           Plaintiff,                             PREJUDICE PURSUANT TO FRCP
                                                    41(a)(1)(A)(ii) AND ORDER
19   v.
                                                    Assigned to:
20   ALPHACORE CAPITAL LLC,                         Hon. Haywood S. Gilliam, Jr.,
                                                    Courtroom 2
21           Defendant.
                                                    Complaint Filed: December 8, 2020
22                                                  Trial Date:      Not Set
23

24          In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the
25   parties stipulate that the entire action shall be dismissed with prejudice. Each
26   side shall bear their own costs and fees, including all attorney fees. The parties
27   request that the Clerk of Court now close this case.
28   / / / / /


     JOINT STIPULATION AND ORDER                                      4:20-cv-08679-HSG
                         Case 4:20-cv-08679-HSG Document 46 Filed 09/21/21 Page 2 of 2


                   1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                   2   DATE: August 13, 2021                   Respectfully submitted,
                   3                                           FINCH, THORNTON & BAIRD, LLP
                   4
                                                               By: s/ Marlene C. Nowlin
                   5                                                  CHAD T. WISHCHUK
                                                                      ADAM C. WITT
                   6                                                  MARLENE C. NOWLIN
                                                               Attorneys for Defendant AlphaCore Capital
                   7                                           LLC
                   8
                       DATE: August 13, 2021                   Respectfully submitted,
                   9
                                                               TURKE & STRAUSS LLP
                  10

                  11                                           By: s/ Raina C. Borrelli
                                                                      RAINA C. BORRELLI
                  12                                           Attorneys for Plaintiff Eugene Mannacio
                  13           I, Marlene C. Nowlin, attest that Raina C. Borrelli, counsel for plaintiff,
                  14   agrees to the above stipulation and has authorized the filing of this document.
                  15
                                                                       s/ Marlene C. Nowlin
                  16                                                   MARLENE C. NOWLIN
                  17           GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED
                  18   THAT this action is dismissed with prejudice, each party to bear their own fees
                  19                                    fees. The Clerk of Court is directed to close this
                  20   case.
                  21   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                  22

                  23   DATE: 9/21/2021                          __________________________________
                                                                HAYWOOD S. GILLIAM, JR.
                  24                                            United States District Judge
                  25

                  26

                  27

                  28   2087.006/3MF5098.axm
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                  2
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       JOINT STIPULATION AND ORDER                                       4:20-cv-08679-HSG
